UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7147


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KEVIN SHIONELL JEFFERSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:04-cr-00312-REP-2)


Submitted:    December 16, 2008            Decided:   December 22, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Shionell Jefferson, Appellant Pro Se. Olivia N. Hawkins,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kevin Shionell Jefferson appeals the district court’s

order denying his 18 U.S.C. § 3582(c) (2006) motion.                We have

reviewed the record and find no reversible error.             Accordingly,

we affirm for the reasons stated by the district court.               United

States v. Jefferson, No. 3:04-cr-00312-REP-2 (E.D. Va. June 17,

2008).     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    2